El Juez Asociado Se. Wolf
emitió la opinión del tribunal.
Son numerosas las cuestiones que incidentalmente han sido presentadas en esta apelación, pero según el análisis final que hemos hecho de las mismas, tal vez dos son solamente las cuestiones de importancia a saber: si Ramón Pérez Villamil reconoció a los demandantes como hijos naturales suyos y si ■este reconocimiento fué hecho en debida forma. Hace algu-nos años que los demandantes trataron de establecer sus derechos mediante una acción de filiación, pero se declaró que ésta bahía prescrito. .’Subsiguientemente los demandantes entablaron esta acción fundados en el hecho de que habían sido reconocidos por su padre en un documento público, ha-biéndose acompañado a dicha demanda una copia fiel del expre-sado documento. El caso gira en su totalidad sobre la cues-tión referente a este documento y hemos creído conveniente' y oportuno reproducirlo en la siguiente forma:
“Señor Juez de Paz de este pueblo. Telesfora Quiñones, natural y vecina de este pueblo, de estado soltera, y mayor de edad, ante V. demanda, en juicio verbal civil, a su convecino Don Ramón Pérez Villa-*877mil, propietario y comerciante, para que le entregue semanal o diaria-mente, la cantidad necesaria, para poder sostener a los tres hijos que tuvo con ella, en los ocho años que vivió maritalmente en la propia casa del demandado, llamados, Angel, Adelina y Plácida, nacidos, el cinco de agosto del año de mil ochocientos sesenta y cinco, treinta de noviembre del siguiente año, mil ochocientos sesenta y seis, y quince de febrero de mil ochocientos sesenta y ocho, respectivamente, así cómo el importe de un billete que le entregó premiado, y que cobró a su debido tiempo, número tres mil ochenta y uno, perteneciente al sorteo celebrado en la capital, el día veinte y tres de junio del año de mil ochocientos sesenta y ocho, todo lo cual justificará a su debido tiempo. Suplicando al señor juez se sirva señalar día y hora para la celebra-ción del juicio, previa citación del demandado, condenándolo además y en definitiva, al pago de todas las costas que se causaren en el pre-sente juicio, por ser así procedente en justicia que pido en Eío Grande a cuatro de noviembre de mil ochocientos setenta y tres. Otrosí. Siendo la parte demandada el actual juez propietario, Sr. Don Ra-món Pérez Yillamil, lo recuso desde luego con arreglo a derecho y suplico al juzgado, se sirva tener por hecha mi recusación, en la forma más enérgica posible, pues así procede en justicia, que pido-con la anterior fecha. 2o. Otrosí. Siendo el actual secretario, Don José Yivas Monge, amigo íntimo del juez demandado, y .enemigo personal acé-rrimo de la demandante, como lo podrá justificar debidamente si lle-gase el caso, lo recusa también; prohibiendo a este s<mor, que actúe en las diligencias de cualquier índole que tengan que practicarse en la presente demanda, y su correspondiente juicio y suplico al juzgado que se sirva tener por hecha esta recusación, en la forma más solemne, para que surta los efectos de justicia, que pido en el mismo lugar y día que en lo principal y primer otrosí. (Firmado) A ruego de Telesfora Quiñones por no saber, Tomás Benoyt.
“Siendo insolvente la demandante, como le consta a todos los ve-cinos de este pueblo, pues sólo cuenta para su subsistencia con dos pesos mensuales que gana mensnaiinente como cocinera, acompaña dos pliegos de papel de pobre, números 154, 267 al 154, 270, para el caso de que el señor juez desee promover incidente de pobreza, o en caso contrario para que sirvan para el acta del juicio, pues así pro-cede en justicia que pido como antes. A ruego de Telesfora Quiñones, (firmado) Tomás Benoyt.
“Río G-rande, cuatro.de noviembre de mil ochocientos setenta y tres. Cítese por los actuarios nombrados por el proveyente; al: deman-dado Don Ramón Pérez Yillamil, para que comparezca a este juzgado, *878•el viernes, siete de los corrientes y hora de la una de su tarde en que tendrá lugar la celebración del juicio solicitado por su demandante, Telesfora Quiñones, pudiendo venir acompañado de las pruebas que .tenga por conveniente. Enmendado. Viernes, vale. Lo mandó y firma el señor juez de paz, primer suplente Don Santos Jiménez, • por ante nos que testificamos. (Firmado) Santo Ximénez. José Quiño-nes. Adelino-Kindgley. Hay un sello del juzgado.
“En el mismo día los actuarios que suscriben, constituidos en la casa-vivienda de Don Ramón Pérez Villamil, le citamos en forma legal para su comparendo en el día y hora señalada por el señor juez, y le fué entregada la boleta de demanda correspondiente, y firma en prueba de quedar enterado ante nos que testificamos. (Firmado) R. Villamil. José Quiñones. Adelino Kindgley.
‘ ‘ En el pueblo de Río Grande a los siete días del mes de noviembre de mil ochocientos setenta y tres, el señor juez de paz suplente, Don Santos Jiménez, estando en audiencia pública, asistido' de los actuarios Don José Quiñones y Don Adelino Kindgley por haberse inhibido de conocer en el presente juicio por ser parte interesada el señor juez propietario, y recusado por la demandante al secretario Don José Vivas Monge, siendo el día y hora señalados para la celebración del presente juicio, y hallándose presentes las partes.se procedió a dar comienzo al acto, y habiendo manifestado la demandante que había autorizado a Don Tomás Benoyt para que como su asociado, hablase a nombre de ella, que reproducía la demanda establecida en todas sus partes, sin quitar una sola palabra, y que por el contrario añadía, que además, el demandado tiene en su poder, cinco vacas de la deman-dante y una yegua parida, y desea que se las entregue con sus ganan-cias, pues dos de las vacas estaban paridas cuando se las entregó hace cinco años, sin que por ahora tenga que significar otra cosa. El de-mandado contestó. Que nunca ha negado que la demandante ha vivido en su casa, ni tampoco le ha negado los tres hijos que la misma há nombrado y para el sostenimiento de los miamos le viene entre-gando todos los meses cinco pesos, desde que se concluyeron las rela-ciones amorosas que tenían. Que en cuanto al ganado y dinero del billete premiado, cuyo número no recuerda en los momentos, ya le entregó hará unos dos años, un documento en que constan estos parti-culares, y no cree prudente entregarle a su demandante nada de lo que solicita, porque ese capitalito debe retenerlo en su poder para a.dministrarlo, a fin de adelantarlo para sus hijos, toda vez que fué adquirido por la demandante por la época en que' vivía 'con el que habla, y porque entiende, además, que la demandante, que es una *879mujer de poco talento, lo malgastaría todo en poco tiempo, y eso no puede autorizarlo el deponente, porque sería echar agua en un ce-dazo. La demandante replicó: que es incierto lo que acaba de signifi-car el Sr. Villamil, pues si-bien es verdad que todos los meses le viene entregando cinco pesos en efectos de su pulpería, esto es, según le tiene manifestado, como intereses del importe del billete premiado que le entregó, y no por otro concepto, lo cual no le alcanza para nada, pues a medida que los niños crecen, el gasto aumenta, y la demandante apenas puede sostenerlos con esa suma y dos pesos mensuales que gana alquilada de cocinera, y como a pesar de haberle hablado varias veces al demandado para que le aumente la pensión, éste nada ha hecho en su favor, se ha visto en la necesidad aún contra su voluntad,, de esta-blecer la presente demanda, para ver de^ conseguir lo que con tanta necesidad y perfecto derecho reclama, sin que por ello le guarde mala voluntad al Sr. Villamil. El demandado duplicó: que en atención a' las observaciones hechas por el señor juez y con el fin de que este asunto no tome el giro que ciertos caballeros de la localidad desean darle, se compromete a pasar mensualmente a su demandante si ella es conforme, diez pesos mensuales para sus hijos, y una muda de ropa cada tres meses con su calzado correspondiente, lo cual considera sufi-ciente, siempre que la demandante ayude también con lo que le sea posible. La demandante replicó: Que es conforme con lo propuesto por su demandado Don Ramón .Pérez Villamil, siempre que el citado señor no le falte a lo ofrecido en ningún tiempo.
“En este estado, el señor juez dió por terminado el acto, manifes-tando, que toda vez que las partes habían podido llegar a un acuerdo, de lo cual se alegraba, debía de fallar y fallaba, condenando a la de-mandante, Telesfora Quiñones, y al demandado Don Ramón Pérez Villamil, a estar y pasar por lo convenido entre ambos en este juicio por ser cosa juzgada ante juez competente, imponiendo las costas de este juicio al demandado Don Ramón Pérez Villamil. Y habiendo manifestado ambos estar conformes firman en prueba de ello, a excep-ción de la demandante que dijo no saber, y lo hará a su ruego su aso-ciado Sr. Benoyt, después del señor juez, por ante nos que testifica-mos. (Firmado) Santo Ximénez. Tomás Benoyt. José Quiñones. R. Villamil. Adelino Kindgley. Iiay el sello del juzgado.
CERTIFICO: Que la precedente es una copia exacta del original de su contenido a que me remito y a petición del Ledo. Don José Mar-tínez Dávila, libro la presente en Carolina, a quince de junio de mil novecientos once. Rosendo Arce. Secretario de la Corte Municipal •de Carolina, P. R. ”
*880Los apelantes niegan la autenticidad de este documento,, pero pospondremos la discusión de este punto a la conside-ración de las otras cuestiones que lian sido presentadas.'
Alegan los apelantes que éste no es el documento público necesario para el reconocimiento de un hijo natural, cuya alegación la fundan en parte en el Lecho de que en dicho documento el padre no revela expresamente su intención de reconocimiento, ni el pleito se entabló con tal fin. Alegan; además, que este expediente del Juzgado de Paz de Carolina, no es uno de los documentos públicos admitidos como tales por la ley, pues no es ni la sentencia de una corte competente ni tampoco un documento notarial. Sostienen también que el 'juzgado de paz no tenía jurisdicción sobre la determinada cuestión en controversia, ni era posible que tuviera tampoco jurisdicción sobre pleitos de filiación, reconocimiento y otros semejantes. Sin tratar de refutar inmediatamente las obje-ciones específicas que se formularon a la sentencia de la corte inferior, haremos primeramente una reseña de algunos de los hechos relativos al aspecto de la question legal según el parecer que tenemos de los mismos.
Los apelantes admiten que suponiendo que el documento sea auténtico, los demandantes hubieran tenido derecho por medio de una acción de filiación para obligar a,su padre a que los reconociera, si hubieren entablado dicha acción opor-tunamente. Pero esta transcripción de los autos del juz-gado de paz revela algunos otros hechos en cuanto a este particular. Los hijos de Villamil, por mediación de su madre, en la fecha en que tuvieron lugar los procedimientos en el juzgado de Paz de Carolina, pudieron haber ejercitado tal acción. Ramón Pérez Villamil admite en dichos procedimien-tos que la madre había vivido en su casa, que él había con-tribuido a su sostenimiento y al de los hijos y afirma que nunca negó las relaciones que tuvo con la madre ni que fuera el padre de los hijos mencionados por Telesfora Quiñones en la solicitud presentada por ésta al juzgado de paz. Afirma, además, que debía permitírsele retener el importe del billete *881de lotería, porque éste había sido adquirido durante el tiempoen que Telesfora Quiñones vivía con él, y debía dejársele em-plear tales productos para beneficio de los hijos, y además; porque el temía que Telesfora Quiñones los malgastara. No solamente afirma él estos hechos sino que con el fin de que el asunto no tomara el giro que ciertos caballeros de la loca-lidad desearían darle, él estaba conforme en pagar a la enton-ces demandante, la suma de diez pesos mensuales y hacer otras cosas en favor de ella y de sus hijos. De modo que re-sultó claro que hubiera procedido un pleito sobre reconoci-miento aun antes de presentar la demanda en el juzgado de paz. Es evidente que en la fecha del expediente era un hecho notorio la paternidad de Pérez Villamil con respecto a los demandantes y al reconocimiento de los mismos. En verdad que la actitud de éste era la de un padre indiferente.
El propio Samón Pérez Villamil era el juez de paz, en cuya corte Telesfora Quiñones entabló su acción y ella lo recusó. El debió haber estado mejor informado que ninguna otra persona de la jurisdicción de esa corte. No promovió obje-ción de ninguna clase y su manera de contestar y asentimiento en la sentencia tienden inevitablemente a dejar resuelto, por lo menos en la mente de una persona analfabeta’ y que no esté versada en las sutilezas de la ley civil, la cuestión de si los demandantes habían sido debidamente reconocidos y si se les había fijado su status como tales hijos' naturales reco-nocidos. Telesfora Quiñones era tal persona. Aquí había, un hombre, el juez y el padre que en momento solemne reco-noció a sus hijos y que convino en cumplir lo solicitado por ella, para poner término al litigio. A no ser por esta conducta o proceder de Pérez Villamil, Telesfora Quiñones pudiera haber entablado una acción de filiación a favor de sus hijos, en la corte correspondiente. No existe ninguna duda a nues-tro juicio de que éste fué un acto público y solemne de reco-nocimiento llevado a cabo por Bamón Pérez Villamil.
¿Bevelaron estos procedimientos la intención de Pérez Villamil de reconocer a los hijos, y es suficiente la prueba. *882que de ellos se presentó? Con respecto a la cuestión refe-rente a la intención creemos que el documento habla por sí mismo. No solamente Pérez Villamil reconoce a los hijos, sino que se compromete a atenderlos, así como también a la madre. Y no establece diferencia alguna el hecho de que él hubiera claramente concebido la idea de que estaba creando un status para sus hijos. El expresaba en un sitio público, en una corte: “Estos son mis hijos. Hasta ahora he atendido a su manutención y continuaré haciéndolo así.” ¡Su intención de reconocerlos surge de sus palabras y proce-der en el pleito en cuestión.. El asumió prácticamente todas la obligaciones que le imponía la institución de la patria potestad y su intención de verificar el reconocimiento resulta niara, teniendo en- cuenta su proceder.
Creemos, además, que estos procedimientos habidos en el juzgado de paz, constituyeron un documento público suficiente. A petición del juez de paz ambas partes expresaron su asenti-miento firmando el acta. Ningún documento notarial podría ser más solemne. Ya tuviera o nó jurisdicción la corte, las partes creyeron que la tenía. El documento o acta no es menos solemne por el hecho de que la corte carezca de juris-dicción o que el funcionario sea uno de facto, si el documento resulta ser auténtico y las partes realmente creen que se encuentran ante la debida autoridad. El caso de Blythe v. Ayres, 96 Cal., 584, fué uno sobre reconocimiento de un hijo natural. Los hechos de este caso particular no son aplicables al presente, pero en aquél el Juez Garoutte examina un nú-mero de autoridades, siendo algunas de las mismas aplica-bles al que ahora consideramos. En el caso de Rice v. Efford, 3 Hen. & M., 227, se resolvió que el reconocimiento de un hijo ilegítimo como hijo del testador hecho en un testamento, ■era suficiente para darle derecho en la herencia, no obstante ser dicho testamento nulo como tal. En el caso de Sucesión de Fletcher, 11 La. Ann.,, 60, Henry Fletcher, en un docu-mento sobre emancipación otorgado ante un notario y tes-tigos, se describe a’ la parte emancipada por el documento *883como “bija natural, esclava,” habiéndose resuelto que éste era un reconocimiento suficiente de paternidad, con arreglo a.un estatuto que declaraba que “el reconocimiento de un hijo ilegítimo se hará por medio de una declaración otorgada ante un notario público, y en presencia de dos testigos.” En este caso la corte citando autoridades francesas, resolvió “Se ha dicho que las palabras ‘hija natural, esclava’ eran térmi-nos de descripción distintos a aquellos del documento em-pleado para emancipar a una esclava y no para legitimar (■reconocer) su paternidad, pero no se prescribe ninguna forma para tal reconocimiento, exceptuando solamente que la declaración debe hacerse ante un notario público, en pre-sencia de dos testigos.” En el caso de Remy v. Municipality, 11 La. Ann., 159, la corte, al referirse al reconocimiento de paternidad hecho en un .testamento dijo “Este documento, es cierto, tuvo por objeto ser un testamento, y nunca ha sido admitido como tal en las cortes de testamentaría, pero aun-que no es obligatorio como testamento, es indudablemente válido como un reconocimiento de paternidad hecho en debida forma.
No olvidamos, desde luego, que las disposiciones de nues-tro Código Civil y aquellas de los estatutos de los diferentes estados no son idénticas, pero citamos los anteriores casos para mostrar que las cortes se inclinan siempre a favor del hijo natural cuando el reconocimiento resulta claro y públi-camente, cualquiera que pueda ser la forma en que dicho reconocimiento se verifique, siempre que quede de él constan-cia auténtica y fehaciente. Los apelantes no nos han citado ningún caso de la Corte Suprema de España que sea seme-jante en absoluto en cuanto a los hechos, y en ausencia de tal citación debe prevalecer la interpretación natural y humana.
Bajo este punto de vista resulta de poca importancia el considerar si el juzgado de paz tenía en realidad jurisdicción. Tal vez la suma o cosas reclamadas por Telesfora Quiñones excedía en su totalidad de la jurisdicción de dicha corte, pero *884este hecho no aparece claramente de los antos y surgiría también una duda con respecto a si este pleito era más bien por su naturaleza un acto de conciliación que un pleito con-tencioso, y este parecer encuentra apoyo en el hecho de que Eamón Pérez Villamil firmó el acta y Telesfora Quiñones hizo que alguien firmara por ella, expresando la misma corte que estaba satisfecha con el convenio a que habían llegado las partes.
Se ha negado la autenticidad del. documento y los apelantes presentaron en el juicio ante la corte inferior documentos y peritos, para probar que entre otras, las firmas de Villamil y Jiménez (o Ximénez), el juez sustituto, eran falsas. Estos documentos han sido certificados y remitidos a este tribunal y hemos cotejado algunos de ellos. Con respecto a la firma de Villamil creemos que no puede haber duda alguna, y la misma le imprime el carácter de verdadero al acto y a las otras firmas y demás manifestaciones contenidas en los procedimientos. En los procedimientos, Ximénez aparece ac-tuando como juez sustituto. Es verdad que en documentos anteriores Jiménez resulta firmando con una “J” en vez de una “X,” pero Santos Jiménez tenía derecho a cambiar la forma de su firma y a usar “X” en vez de “J.” Su firma muestra que escribía con dificultad y quizás en ciertas oca-siones prefirió firmar su nombre con-una “X” en vez de “J. ” De todos modos existe un conflicto en la prueba que filé presentada ante la corte inferior, y no vemos motivo al-guno para modificar las conclusiones de dicha corte en cuanto-a este particular. Además, convenimos con la corte senten-ciadora, en que como el origen de este documento procedente del Juzgado de Paz de Carolina, había quedado probado satis-factoriamente, la prueba que había de presentarse para im-pugnar su autenticidad tendría que ser muy clara. A la vez, este documento es de más de 30 años y parece estar com-prendido en las disposiciones del artículo 102 de la Ley de Evidencia, párrafo 33.
Los apelantes también alegan que los demandantes deja-*885ron. de probar durante el juicio, que en la época d'e su naci-miento sus padres eran ambos solteros y podían contraer matrimonio. Hemos resuelto en varios casos que debe pre-sumirse que una persona es soltera basta tanto se demuestre lo contrario, pero debe recordarse que ésta no es una acción sobre filiación en la cual es necesario el requisito referente al estado de soltería, sino un pleito sobre nulidad de un tes-tamento y para que se declaren herederos a los demandantes. Ellos se fundan en su estado legal reconocido anteriormente y la obligación de probar que sus padres no tenían derecho a casarse incumbe a la otra parte.
Los apelantes también sostienen que su alegación referente a' cosa juzgada, res judicata, debiera haber prevalecido. En la fecha en que los apelantes entablaron su primitiva acción la existencia de este documento era desconocida para ellos. De todas maneras, según ya hemos indicado, la acción pri-mera era sobre filiación, para adquirir el estado legal que en este pleito ahora, ellos alegan que tenían desde el año 1873.
Semejantes consideraciones pueden ser de aplicación a la cuestión relativa a la prescripción que ha sido presentada •por los apelantes. Los demandantes no trataban de que se ■les reconociera como hijos de Ramón Pérez Villamil, sino que alegaban que este estado o condición legal ya había sido establecido por él. Bajo los hechos alegados la alegación re-ferente a la prescripción era ineficaz para los demandados. Véase el caso de Orama et al. v. Oyanguren, (pág. 828).
La sentencia deber ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, del Toro y Aldrey.
Juez disidente: Sr. Presidente Hernández.
En julio 5, 1913, se interpuso recurso de apelación para ante la Corte Suprema de los Estados Huidos, y en noviembre 21, 1913, la corte declaró sin lugar, por falta de jurisdicción, *886una moción ele la parte apelante de acuerdo con la apelada para que se le tenga por desistida de la apelación interpuesta.